Citation Nr: 1028965	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a lumbar spine 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk



INTRODUCTION

The Veteran had active service from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO) that 
declined to reopen the claim for service connection for a lumbar 
spine disability.

The reopened claim of service connection for a lumbar spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a 
lumbar spine disability was previously denied in an October 1992 
rating decision.  The Veteran did not appeal that determination 
and it became final.  

2.  In a November 2004 RO decision, service connection for a 
lumbar spine disability was denied because new and material 
evidence had not been presented to reopen the previously denied 
claim.  The appellant did not appeal that decision and it became 
final.  

3.  Evidence received since the last final decision in November 
2004 relating to service connection for a lumbar spine disability 
is new and raises a reasonable possibility of substantiating the 
claim.  






CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for a lumbar spine disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.  As the application 
to reopen the claim of service connection for a low back disorder 
is favorable to the Veteran, no further action is required to 
comply with the VCAA at this time.

New and Material Evidence 

In an October 1992 decision, the RO denied the Veteran's claim of 
service connection for a lumbar spine disability.  The Veteran 
was provided notice of that decision and his appellate rights.  
He did not appeal the October 1992 rating decision and it became 
final.  

The RO declined to reopen the claim of service connection for a 
lumbar spine disability in November 2004, and most recently, in 
April 2006.  While the RO found that new and material evidence 
had not been submitted to reopen the claim for service connection 
for a lumbar spine disability, the Board must still consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  If the Board 
finds that no such evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in October 1992, the RO denied service 
connection for a lumbar spine disability.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the October 
1992 rating decision denying service connection for a lumbar 
spine disability, became final because the Veteran did not file a 
timely appeal.     

The claim for service connection for a lumbar spine disability 
may be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in December 2005.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The Veteran attempted to reopen his claim in August 2004.  The 
evidence before VA at the time of the prior final denial in 2004 
consisted of the Veteran's service treatment records, the post-
service medical records, and the Veteran's statements.  The RO 
denied the claim because there was no diagnosis of a lumbar spine 
disability or evidence that the any lumbar spine condition began 
in service.  The Veteran did not appeal that determination, and 
it too, became final.

The Veteran applied to reopen his claim for service connection 
for a lumbar spine disability in December 2005.  The evidence 
received since the last final decision is new and material 
because it raises a reasonable possibility of substantiating the 
claim.  

The additional evidence consists of a statement from a private 
physician stating that the Veteran has a history of high lumbar 
back pain and has mild degenerative arthritis in the lower 
lumbosacral spine.  The Veteran also submitted a letter from a 
Marine comrade that stated the comrade witnessed the Veteran fall 
during basic training and injure his back. 

This evidence is new and material.  The claim was previously 
denied because there was no diagnosis of a lumbar spine 
disability and there was no evidence that the lumbar spine 
disability had begun in service.  The Veteran has submitted 
evidence showing that he injured his back in service and he has a 
current diagnosis of a lumbar spine disability.  Thus, he has 
provided evidence to cure the prior evidentiary defect.

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, new 
and material evidence has been submitted.  Therefore the claim 
for service connection for a lumbar spine disability, is 
reopened.  38 C.F.R. § 3.156(a).  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo basis, 
as addressed in the remand below.


ORDER

New and material evidence having been received, the claim of 
service connection for a lumbar spine disability, is reopened, 
and to this extent only the appeal is granted.





REMAND

Prior to considering the claim of service connection for a lumbar 
spine disability on the merits, under the duty to assist 
additional evidentiary development is needed.  Specifically, a VA 
examination, to include an orthopedic evaluation and an opinion 
regarding etiology of all lumbar spine findings, is in order.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO, and the 
Veteran will be notified when further action on his part is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
orthopedic examination to ascertain whether 
any current lumbar spine disability is at 
least as likely as not related to service.  
The claims file should be made available to 
the examiner for review in conjunction with 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's statements that he injured his 
back during service when he jumped from a 
tower during Marine Corps basic training, 
and offer comments and an opinion, as to 
whether any currently diagnosed lumbar 
spine disability is at least as likely as 
not related to a disease or injury in 
service.  A complete rationale should 
accompany all opinions.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the causation 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


